                       Case 4:20-cv-09456-JST Document 10 Filed 01/04/21 Page 1 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH
                                                       1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

  7+( ,1)250(' &216(17 $&7,21 1(7:25.
             DQG '(/ %,*75((


                            Plaintiff(s)
                                 Y                                                        &LYLO$FWLRQ1R FY
         <2878%( //& DQG )$&(%22. ,1&



                           Defendant(s)


                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) <RX7XEH //&
                                           FR &RUSRUDWLRQ 6HUYLFH &RPSDQ\ :KLFK :LOO 'R %XVLQHVV LQ &DOLIRUQLD DV
                                           &6&/DZ\HUV ,QFRUSRUDWLQJ 6HUYLFH
                                            *DWHZD\ 2DNV 'ULYH 6XLWH 1
                                           6DFUDPHQWR &$ 



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH $DURQ 6LUL DQG (OL]DEHWK %UHKP 3UR +DF 9LFH 7R %H )LOHG
                                           6,5, */,067$' //3
                                            3DUN $YHQXH WK )ORRU 1HZ <RUN 1< 
                                            $1'
                                           6DP 0 0XULHOOD
                                            3DFLILFD 6XLWH  ,UYLQH &$ 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                    ST
                                                                                      ATE
                                                                                         S DISTR
                                                                                                IC
                                                                                                  T
                                                                                                   CLERK
                                                                                                   CLE   OF COURT
                                                                                D
                                                                                                       Susan Y. Soong
                                                                                                          CO
                                                                           E
                                                                         IT




                                                                                                            UR
                                                                       UN




                                                                                                              T
                                                                       N O RT




                                                                                                               NI A




'DWH        1/4/21
                                                                                                           OR
                                                                          HE




                                                                                                          IF




                                                                                N
                                                                                                          AL
                                                                                R




                                                                                    DI
                                                                                         S T RI T O F C
                                                                                               C
                                                                                                                      Signature of Clerk or Deputy Clerk
                        Case 4:20-cv-09456-JST Document 10 Filed 01/04/21 Page 2 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R FY

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
